61 F.3d 894
Donald Granberryv.PA Department of Probation and Parole, Charles Witchcoff,Agent, James Kuhn, Agent, Bill Wehrle, Agent, Fred W.Jacobs, Chairman of PA Board of Probation and Parole, ErieDistrct Manager of PA Education of Probation and Parole,Dave Richardson, Erie Officer Supervisor
NO. 94-3032
United States Court of Appeals,Third Circuit.
June 30, 1995
Appeal From:  W.D.Pa., No. 91-cv-00021E

1
REVERSED.


2
Federal Reporter.  The Third Circuit provides by rule for the reporting of opinions having 'precedential or institutional value.  An opinion which appears to have value only to the trial court or the parties is ordinarily not published.' The Federal Reporter tables are prepared from lists of cases terminated by judgment orders, unpublished per curiam opinions and unpublished signed opinions, indicating the disposition of each case, transmitted by the Court.  Third Circuit Rules, App. 1, Internal Operating Procedures, Ch. 5, sec. 5.1, 28 U.S.C.A.)